Lape v Structured Asset Funding, LLC (2022 NY Slip Op 05461)





Lape v Structured Asset Funding, LLC


2022 NY Slip Op 05461


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, CURRAN, AND BANNISTER, JJ.


711 CA 21-01113

[*1]PHILLIP LAPE, PLAINTIFF-RESPONDENT,
vSTRUCTURED ASSET FUNDING, LLC, DOING BUSINESS AS 123 LUMPSUM, DEFENDANT-APPELLANT, INSURANCE COMPANY OF NORTH AMERICA, AND LIFE INSURANCE COMPANY OF NORTH AMERICA, DEFENDANTS. 


BARCLAY DAMON, LLP, SYRACUSE (JON P. DEVENDORF OF COUNSEL), FOR DEFENDANT-APPELLANT.
EDWARD STONE LAW P.C., NEW YORK CITY (EDWARD S. STONE OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (Ann Marie Taddeo, J.), entered July 28, 2021. The order denied the motion of defendant Structured Asset Funding, LLC, doing business as 123 Lumpsum seeking summary judgment dismissing the complaint against it. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court